Citation Nr: 1613289	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-29 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire



THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), with associated alcohol dependence in remission.

2. Entitlement to service connection for major depressive disorder, to include as secondary to service-connected PTSD with associated alcohol dependence in remission.

3. Entitlement to service connection for bipolar disorder with manic moods, to include as secondary to service-connected PTSD with associated alcohol dependence in remission.

4. Entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD with associated alcohol dependence in remission.

5. Entitlement to service connection for chronic obstructive pulmonary disease, to include as secondary to the service-connected PTSD with associated alcohol dependence in remission.

6. Entitlement to service connection for sleep apnea, to include as secondary to the service connected PTSD with associated alcohol dependence in remission.

7. Entitlement to service connection for an eating disorder, to include as secondary to service-connected PTSD with associated alcohol dependence in remission.

8. Entitlement to service connection for flashbacks, fears, nightmares, anxiety, panic attacks, sleep disorder, night tremors, isolation, chronic dysthymia, and confusion, to include as secondary to the service-connected PTSD with associated alcohol dependence in remission.  

9. Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected PTSD with associated alcohol dependence in remission.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated in December 2009, June 2010, and March 2013, of the above Regional Office (RO) of the Department of Veterans Affairs (VA). 
FINDING OF FACT

In March 2016, the Board received notice that the Veteran died in January 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  The dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution should file a request for substitution with the VA office from which the claim originated (listed on the first page).  38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


